Name: Commission Regulation (EEC) No 4025/88 of 21 December 1988 fixing the import levies on frozen sheepmeat and goatmeat
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 355/ 16 Official Journal of the European Communities 23 . 12. 88 COMMISSION REGULATION (EEC) No 4025/88 ' of 21 December 1988 fixing the import levies on frozen sheepmeat and goatmeat the levies are determined, taking particular account of the supply and demand situation for fresh or chilled meat, the world market price for frozen meat of a category which is competitive with fresh or chilled meat and of past experi ­ ence ; Whereas, pursuant to Article 3 of Regulation (EEC) No 2668/80, the free-at-frontier offer prices are to be based inter alia on the prices shown in the customs documents which accompany products imported from non-member countries or on other information concerning the export prices applied by those non-member countries ; whereas offer prices which do not correspond to actual purchasing possibilities or which relate to unrepresentative quantities and offer prices which, in view of general price move ­ ments or other information available, may be considered not to be representative of actual price trends in the country of origin are to be disregarded ; Whereas a special levy may be fixed for products origina ­ ting in or coming from one or more non-member coun ­ tries if exports of the said products are made at abnor ­ mally low prices ; THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to the Act of Accession of Spain and Portugal, Having regard to Council Regulation (EEC) No 1837/80 of 27 June 1980 on the common organization of the market in sheepmeat and goatmeat ('), as last amended by Regulation (EEC) No 111 5/88 (2), and in particular the first paragraph of Article 11 thereof, Having regard to the opinion of the Monetary Committee, Whereas under Article 10 (2) of Regulation (EEC) No 1837/80 a levy is applicable to the products falling within subheadings 0204 30 00, 0204 41 00, 0204 4210, 0204 42 30, 0204 42 50, 0204 42 90, 0204 43 00, 0204 50 51 , 0204 50 53, 0204 50 55, 0204 50 59, 0204 50 71 and 0204 50 79 listed in Annex I to that Regulation ; Whereas, pursuant to Article 13 of Regulation (EEC) No 1 837/80, the levy on frozen carcases and halfcarcases is to be equal to the difference between : (a) the basic price multiplied by a coefficient representing the relationship existing in the Community between the price of fresh meat of a category competitive with the frozen meat in question, presented in the same form, and the average price of fresh and chilled sheep carcases, and (b) the Community free-at-frontier offer price for the said frozen meat ; Whereas the basic price for the 1989 marketing year is fixed in Article 1 of Council Regulation (EEC) No 2265/88 (3) ; whereas the coefficient referred to in Article 13 (1 ) (a) of Regulation (EEC) No 1837/80 is fixed in Article 2 (2) of Regulation (EEC) No 2668/80 (4) ; Whereas the Community free-at-frontier offer price is determined in the light of the most representative purchasing possibilities, as regards quality and quantity, recorded over the period from the 21st day of the prece ­ ding month to the 20th day of the month during which Whereas the levy on the meat falling within subheadings 0204 30 00, 0204 41 00, 0204 42 1Q, 0204 42 30, 0204 42 50, 0204 42 90, 0204 43 00, 0204 50 51 , 0204 50 53, 0204 50 55, 0204 50 59, 0204 50 71 and 0204 50 79 listed in Annex I to Regulation (EEC) No 1837/80 is to be equal to the levy determined for frozen carcases, multiplied by a standard coefficient fixed for each of the products in question ; whereas these coeffi ­ cients are fixed in Annex II to Regulation (EEC) No 2668/80 : Whereas the levies should be so fixed that the obligations arising from international agreements concluded by the Community continue to be fulfilled ; whereas, moreover, account should be taken of the voluntary restraint arran ­ gements made by the Community with certain non- ­ member countries ; Whereas Council Regulation (EEC) No 486/85 (*), as last amended by Regulation (EEC) No 1821 /87 (*), lays down the arrangements applicable on agricultural products and certain goods resulting from the processing of agricultural products originating in the African, Caribbean and Pacific States or in the overseas countries and territories ; (') OJ No L 183, 16. 7 . 1980, p. 1 . (2) OJ No L 110, 29. 4. 1988, p. 36. (3) OJ No L 199, 26. 7. 1988, p. 14. (4) OJ No L 276, 20. 10 . 1980, p . 39 . 0 OJ No L 61 , 1 . 3. 1985, p . 4. ( «) OJ No L 172, 30. 6. 1987, p. 102. 23 . 12. 88 Official Journal of the European Communities No L 355/17 Whereas, having regard to the provisions of the above ­ mentioned Regulations and, in particular, to the informa ­ tion and quotations known to the Commission, the levies on live sheep and goats and on sheepmeat and goatmeat other than frozen meat should be as set out in the Annex to this Regulation, Whereas the levies are fixed before the 27th day of each month for each week during the following month ; whereas they are applicable from Monday to Sunday ; whereas they can be altered within that period if neces ­ sary ; Whereas, if the levy system is to operate normally, levies should be calculated on the following basis :  in the case of currencies which are maintained in rela ­ tion to each other at any given moment within a band of 2,25 %, a rate of exchange based on their central rate, multiplied by the coefficient provided for in the last paragraph of Article 3 (b) of Council Regulation (EEC) No 1 676/85 ('), as last amended by Regulation (EEC) No 1636/87 (2),  for other currencies, an exchange rate based on the arithmetic mean of the spot market rates of each of these currencies recorded over a given period in rela ­ tion to the Community currencies referred to in the previous indent and the aforesaid coefficient ; HAS ADOPTED THIS REGULATION : Article 1 The import levies on frozen sheepmeat and goatmeat shall be as set out in the Annex hereto. Article 2 This Regulation shall enter into force on 2 January 1989. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 21 December 1988 . For the Commission Frans ANDRIESSEN Vice-President (') OJ No L 164, 24. 6 . 1985, p . 1 . 0 OJ No L 153, 13 . 6 . 1987, p. 1 . No L 355/18 Official Journal of the European Communities 23 . 12. 88 ANNEX to the Commission Regulation of 21 December 1988 fixing the import levies on frozen sheepmeat and goatmeat (') (ECU/100 kg) CN code Week No 1 from 2 to 8 January 1989 Week No 2 from 9 to 15 January 1989 Week No 3 from 16 to 22 January 1989 Week No 4 from 23 to 29 January 1989 Week No 5 from 30 January to 5 February 1989 0204 30 00 0204 41 00 0204 42 10 0204 42 30 0204 42 50 0204 42 90 0204 43 00 0204 50 51 0204 50 53 0204 50 55 0204 50 59 0204 50 71 0204 50 79 191,305 191,305 133,914 210,436 248,697 248,697 348,175 191,305 133,914 210,436 248,697 248,697 348,175 197,680 197,680 138,376 217,448 256,984 256,984 359,778 197,680 138,376 217,448 256,984 256,984 359,778 205,278 205,278 143,695 225,806 266,861 266,861 373,606 205,278 143,695 225,806 266,861 266,861 373,606 210,340 210,340 147,238 231,374 273,442 273,442 382,819 210,340 147,238 231,374 273,442 273,442 382,819 216,723 216,723 151,706 238,395 281,740 281,740 394,436 216,723 151,706 238,395 281,740 281,740 394,436 (') The levy applicable is limited to the amount bound under GAIT or in the conditions laid down in Council Regulations (EEC) No 1985/82, (EEC) No 3643/85 and (EEC) No 486/85 and Commission Regulation (EEC) No 19/82. /